Slidll, C. J.
There is a familiar maxim which tells us a man should be just before he is generous. In conformity with it, we find in all systems of jurisprudence donations by debtors at the expense of their creditors discountenanced, and our Code contains express provisions to that effect. What however, testators were formerly unable to do themselves, a recent statute does for them, and the case at bar illustrates its practical working; the widow of the deceased taking $1000 out of the estate and leaving its numerous creditors unpaid.
The entire funds of the estate amount to about $1800, and consist, with the exception of one or two small items, of the proceeds of sale of a small stock of dry-goods left at Laneetti’s decease, in a shop leased to him by Mrs. PontaTba. She claimed the landlord’s privilege upon the price of these goods, but was defeated by the claims of the widow, and has appealed.
It is contended by the appellant that the Act of 17th March, 1852, upon which the allowance of $1000 to the widow was made, is unconstitutional. It is said to conflict with the Article 118 of the Constitution of 1845, which declares that “every law enacted by the Legislature shall embrace but one object, and that shall be expressed in the title.” An article in the same words is found in our present Constitution. Art. 115.
The title of the Act of 1852, is “an Act to provide a homestead for the widow and children of deceased persons.”
Its provisions are as follows :
Section 1. “ That whenever the widow, or minor children of a deceased person, shall bo left in necessitous circumstances, and not possess in their own right property to the amount of $1,000, the widow, or the legal representatives of the children, shall be entitled to demand and receive from the succession of their deceased father or husband, a sum which, added to the amount of property owned by them or either of them, in their own right, will make up the sum of one thousand dollars, and which said amount shall be paid in preference to all other debts, except those for the vendor’s privilege and expenses incurred in selling the property.”
Sec. 2. “ That the surviving widow shall have, and enjoy the usufruct of the money so received, from her deceased husband’s succession, during her *333widowhood, afterwards to vest in and belong to the children or other descendants of said deceased.”
The argument is, that the object of the Act is not expressed in the title; that the Act provides for a donation of a sum of money to, and does not provide a homestead for the widows and children of deceased persons. A homestead, it is said, means according to lexicographers and in common parlance, the place of a mansion house; the enclosure, or ground immediately connected with the mansion ; native seat; original place of residence; the place of the house — and that from the French text, it is apparent the word was used in its true acceptation, the Act being thus styled “ Acte pour procurer une maison domiciliare.” It is also urged that there is nothing in the body of the Act which requires this sum of money should bo invested in a homestead.
.We think the argument invokes an interpretation of the constitutional clause too rigorous and technical. If in applying it, we should follow the rules of a nice and fastidious verbal criticism, we should often frustrate the action of the Legislature, without fulfilling the intention of the framers of the Constitution. That intention has been repeatedly the subject of judicial comment. It was mainly to prevent that loose legislation which disgraced our statute books. As was remarked by the court in Walker v. Caldwell, 4 Annual 298, “The title of an Act often afforded no clue to its contents. Important general provisions were found placed in Acts private or local in their operations; provisions concerning matters of practice or judicial proceedings were some times in the same statute with matters entirely foreign to them; the result of which was that on many important subjects the statute law had become almost unintelligible, as they whose duty it has been to examine, or act under it, can well testify. To prevent any further accumulation to this chaotic mass was the object of the constitutional provisions under consideration.” In carrying out this intention, as we are bound to do, our enquiries should be, whether in the particular case there has been a substantial compliance by the Legislature with the command of the Constitution, according to its fair and reasonable intendment.
Thus construed, the Article has not, in our opinion, been violated in the present case. The title of the Act suggests as its object or subject-matter the provision of a homestead for the widow and minor children of deceased persons. The body of the Act provides for the pecuniary means by which a homestead or the comforts of a home may be acquired. The title of the Act does afford a reasonable clue to its contents, to wit: a provision for the domestic comfort of surviving widows and minor children.
This statute certainly affects the antecedent law on the subject of privileges contained in our Code. But it does so by creating an entirely new class of privileges for whieh the Code made no provision; and we do not think that under the constitutional clause above referred to, it was necessary that this legal consequence should be indicated in the title.
It is said the sum allowed to the widow is made up in part of the proceeds of the sale of the unexpired term of the lease of the premises belonging to Mrs. Pontalba, and that thus the effect of the Act of 1852, in the present instance, would be to transfer the opponent’s property in the lease to the widow. We have not before us the particulars of this sale of the deceased’s interest in the lease. We infer that the vendee bought what was inventoried, the interest of the deceased in the unexpired term, and in buying it, took it subject to the obligations of paying (he monthly rent. This \\ as substituting *334one tenant for another. The value of the right of occupying the premises at the stipulated rent was something that belonged to the tenant, not to the landlord, and it was this right which we understand the purchaser as having bought and paid for. The price thus obtained was an asset of the succession.
Much was said at bar and very forcibly, of the injustice and the anomalous character of the statute of 1852. But such considerations cannot control the decision of this controversy. The statute violates no vested right of the appellant, for her lease was made after the passage of the statute, and she therefore made her contract subject to it and to the contingency of the landlord’s privilege being frustrated by the happening of the event in the statute contemplated.
The same remarks apply to the claims of Barnett.
Judgment affirmed, one-half of the costs of appeal to bo paid by each of the appellant’s, Mrs. Pontalba and M. Barnett, Jr,